Case: 10-31143     Document: 00511694922         Page: 1     Date Filed: 12/14/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 14, 2011

                                       No. 10-31143                        Lyle W. Cayce
                                                                                Clerk

KIKI IKOSSI-ANASTASIOU,

                                                  Plaintiff - Appellant

v.

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:00-CV-883


Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.